DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9-14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minelly (US 7,872,794).
Claim 1: Minelly teaches a lidar system comprising:
a light source comprising:
a seed laser configured to produce pulses of light [fig. 28; col 24, line 1-5 (2808 seed laser); col 25, line 28/41]; and 
an optical preamplifier configured to amplify the pulses of light to produce amplified pulses of light [col 24, line 9-19 (2812); also fig. 1B]; 
an optical link configured to convey at least a portion of the amplified pulses of light to a sensor head remotely located from the light source [upon the combination of fig. 28 and the embodiment of col 27, line 1-63, the optical link is considered to be the optical fiber connecting 2810 with the remaining downstream optoelectronics of amplifier system 2800 and the sensor head is considered to include at least amplifiers 2828 and 2824 as well as the scanning and receiving elements of the range-gated imaging system]; and 

an optical booster amplifier configured to receive the portion of the amplified pulses of light and amplify the received pulses of light to produce amplified output pulses of light [col 24, line 55-57, 65-67; (2828)]; 
a scanner configured to scan the amplified output pulses of light across a field of regard [col 27, line 1-63 via scanning of laser over a scene and an object to be measured]; and 
a receiver configured to detect at least a portion of the scanned pulses of light scattered by a target located a distance from the sensor head [col 27, line 1-63, wherein a receiver is implicitly disclosed in a range-gating imaging system that determines time of flight of a laser pulse received from the object].
The combination of embodiments cited herein would be obvious to one of ordinary skill in the art because the disclosure of Minelly teaches the embodiments are usable together in order for the amplifier system to be integrated into a variety of applications, such as a laser-illuminated range-gated imaging system.

Claim 5: Minelly teaches the optical preamplifier comprises a single-pass amplifier comprising a gain fiber with erbium dopants or erbium and ytterbium dopants [see at least abstract and fig. 1B 115].

Claim 7: Minelly teaches the optical booster amplifier comprises a double-clad gain fiber comprising erbium dopants or erbium and ytterbium dopants [see at least col 15, line 35-41].

Claim 9: Minelly teaches the light source further comprises an optical amplifier configured to receive the amplified pulses of light from the optical preamplifier; and amplify the pulses of light received from the optical preamplifier [fig. 28 2815 or 2818].

Claim 10: Minelly teaches the sensor head further comprises an optical amplifier configured to amplify the portion of the amplified pulses of light prior to the portion of the amplified pulses of light being amplified by the optical booster amplifier [fig. 28 2824].

Claim 11: Minelly teaches the sensor head further comprises an output collimator configured to:-119- receive the amplified output pulses of light from the booster amplifier; produce a free-space optical beam comprising the amplified output pulses of light; and send the free-space optical beam to the scanner [taught by combination of fig. 28 and the embodiment of col 27, line 1-63].
Claim 12: Minelly teaches the output-pulse characteristics further comprise: an operating wavelength of between approximately 1400 nm and 1600 nm [Table 6 signal wavelength]; a pulse repetition frequency of less than or equal to 10 MHz [Table 6 signal repetition rate]; a pulse duration of less than or equal to 10 nanoseconds [Table 6 signal pulse duration]; and a pulse energy of greater than or equal to 100 nanojoules [derived from the variables of Table 6]. While, Minelly teaches a duty cycle of about 14% (derived from the variables of Table 6), one of ordinary skill In the art would find obvious attaining the desired duty cycle value or range claimed, since it has been held that discovering an optimum value or an optimum or workable range involves only routine skill in the art in re Boesch,617 F2.d 272, 205 USPQ 215 (CCPA 1980); in re Aller, 105 USPQ 233.

Claim 13: Minelly teaches the optical link comprises a fiber-optic cable having a length between 1 meter and 20 meters [as in Table 4].



Claims 15 and 16: Minelly teaches the optical preamplifier comprises an optical filter configured to transmit light at one or more operating wavelengths of the seed laser and attenuate amplified spontaneous emission (ASE) produced by the optical preamplifier and the optical booster amplifier comprises an optical filter configured to transmit light at one or more operating wavelengths of the seed laser and attenuate amplified spontaneous emission (ASE) produced by the optical preamplifier or the optical booster amplifier [at least col 8, line 34-46 and col 9, line 45-56, and col 10, line 33-58 teach that ASE filters are placed between each of several (amplifier) stages of the system.].

Claim 17: Minelly teaches the seed laser comprises a laser diode configured to be electrically driven by a pulse generator to produce the pulses of light [at least fig. 1B and corresponding text teach an embodiment in which a laser-diode (stack) produces pulsed output].

Claim 18: Minelly teaches the seed laser comprises:-120- a plurality of laser diodes, wherein each laser diode is configured to produce light at a different wavelength [at least fig. 1B and corresponding text teach an embodiment in which a laser-diode (stack) produces pulsed output and at least col 30, line 24-26 teaches multiple sources emitting different wavelengths]; and an optical multiplexer configured to combine the light produced by each laser diode into a single optical fiber [at least col 14, line 13-26 teaches wavelength-division-multiplexing].



Claim 20: Minelly teaches the optical link comprises a gain fiber distributed along a length of the optical link [at least col 4, line 11-21 teach the use of a gain fiber].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minelly (US 7,872,794) in view of Savage-Leuchs (US 2011/0249319).
Claim 8: Minelly explicitly lacks, but Savage-Leuchs teaches an optical booster amplifier comprises a cladding mode stripper configured to remove residual pump-laser light from the double-clad gain fiber [0085].
It would be obvious to combine the references cited herein for the purpose of removing unwanted light from the cladding of a gain fiber which might otherwise lead to damage of pump diodes [Savage-Leuchs: 0085].

Allowable Subject Matter
Claims 2-4, 6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach the particulars of the optical link and the optical booster amplifier (of claim 2); the circulator, gain fiber, and FBG (of claim 6); and the demultiplexer and optical links (of claim 14), all in conjunction with the remaining claim elements. 
Additional reference(s) not relied upon but relevant to Applicant’s disclosure and included on PTO-892: Di Pasquale (US 6,437,906) which is drawn to a system for reducing cross talk via wavelength division multiplexing for use in laser applications.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. ABRAHAM
Primary Examiner
Art Unit 3645



/SAMANTHA K ABRAHAM/               Primary Examiner, Art Unit 3645